Citation Nr: 1111026	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to March 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a January 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

Having reopened the Veteran's claim of service connection for posttraumatic stress disorder, the Board has recharacterized that issue to include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  November 2000 and November 2001 rating decisions denied entitlement to service connection for posttraumatic stress disorder.  The Veteran did not appeal either of those rating decisions and they are now final. 

2.  The evidence received since the November 2001 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for posttraumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The November 2000 and November 2001 rating decisions, which denied entitlement to service connection for posttraumatic stress disorder (PTSD), are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in November 2001 is new and material and the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated November 2006 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim and noting the evidence needed to substantiate the underlying claim.  However, in the decision below, the Board has reopened the Veteran's claim of entitlement to service connection for posttraumatic stress disorder, and therefore, regardless of whether the notice requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Nevertheless, the November 2006 letter contained the necessary information.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder was previously considered and denied by the RO in November 2000 and November 2001 rating decision, which found that there was no evidence showing that the Veteran had actually been diagnosed with posttraumatic stress disorder.  The Veteran was notified of both of those decisions and of his appellate rights, but he did not appeal.  Accordingly, each of those decisions is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2006 the Veteran again filed to reopen his claim of entitlement to service connection for posttraumatic stress disorder.  The RO issued a rating decision in February 2007, finding that no new and material evidence had been presented and declining to reopen the Veteran's claim.  The Veteran submitted a Notice of Disagreement (NOD) in March 2007.  In February 2008 the RO issued a Statement of the Case (SOC), reopening the Veteran's claim based on VA and private treatment records received in the interim, but denying the claim on a de novo basis.  The Veteran filed a Substantive Appeal (VA Form 9) later that month.  Regardless of how the RO ruled on the question of reopening, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the November 2001 rating decision consists of VA treatment records, private treatment records and both written and oral statements from the Veteran.  The Board has determined that this evidence is both new and material.  Specifically, there is now medical evidence indicating that the Veteran has been diagnosed as having posttraumatic stress disorder, the lack of which was the basis for the November 2001 denial.  That evidence having been submitted, the claim of entitlement to service connection for posttraumatic stress disorder is reopened.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for posttraumatic stress disorder is reopened.  To this extent, the claim is allowed.  


REMAND

The Board finds that additional development is necessary with respect to this claim.  Accordingly, further appellate review will be deferred and the claim is remanded to the RO/AMC for further action as described below. 

With regard to the posttraumatic stress disorder, the Board notes that during the pendency of this appeal, VA regulations pertaining to the requirements for establishing service connection for PTSD were liberalized.  The amendment, however, only pertains to claimed stressors related to a "veteran's fear of hostile military or terrorist activity."  75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).  As none of the Veteran's claimed stressors relate to hostile military or terrorist activity this amendment is not for application.  

In several written stressor statements and during his January 2011 hearing before a Veterans Law Judge the Veteran reported several events, including both physical and sexual assaults, which he claims have resulted in posttraumatic stress disorder. 

Cases involving allegation of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that alternative evidence be sought.  Id.

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on an in-service personal assault, evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010). 

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

First, it does not appear that appropriate notice has been sent.  Because the record does not reflect that the Veteran received such notice, a remand is required for the RO/AMC to provide the Veteran with a specific VCAA notice letter necessary for PTSD cases based on claimed in-service personal assault.  

Second, it does not appeal that the RO/AMC made any efforts to obtain evidence that corroborates the Veteran's statements regarding his alleged military stressors.  On remand, the RO/AMC take all indicated steps to obtain evidence that may corroborate the Veteran's statements regarding his claimed stressors.  This is including but not limited to providing the Veteran an opportunity to submit additional evidence and assisting him in obtaining any appropriate and relevant documentation.   

Finally, the precise nature of the Veteran's claimed mental disorder(s) is still unclear.  As indicated under Clemons, other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD, which includes the need for a VA examination to determine the nature of the disability and to provide a medical opinion on whether his condition is etiologically related to any aspect of his active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, this claim must be remanded for a comprehensive VA examination to determine the nature and etiology of any and all acquired psychiatric disorders, including, but not limited to, posttraumatic stress disorder. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran appropriate VCAA notice compliant with 38 C.F.R. § 3.304(f), as required for posttraumatic stress disorder claims based on in-service personal assault or harassment.  In particularly, notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the claimed in-service stressor.  In addition, the Veteran should be notified of the consolidation of his claim of entitlement to service connection for an acquired psychiatric disorder.

2.  After associating with the claims file all available records and/or responses received from each contacted entity, including the Veteran, and conducting any further development deemed necessary and appropriate, the RO/AMC should prepare a report detailing the occurrence of any specific in-service stressor deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the Veteran's claimed stressor is not corroborated then the RO/AMC should so state in its report.

3.  After all of the above have been accomplished, the RO/AMC should schedule the Veteran for a comprehensive VA psychiatric examination.  Any corroborated stressor should be clearly identified for the examiner.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner should identify any psychiatric disorders currently demonstrated by the Veteran and explain how the diagnostic criteria under the DSM-IV supports the diagnosis or diagnoses.

a.  The examiner must then state whether it is at least as likely as noted (i.e., 50 percent or greater probability) that any identified current psychiatric disorder (other than PTSD) is related to active military service.

b.  If the RO/AMC has corroborated any of the Veteran's stressors then the examiner must also state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified current posttraumatic stress disorder is related to the Veteran's corroborated stressor(s).

A clear rationale for all opinions expressed would be helpful and a discussion of the facts and principles involved would be of consideration assistance to the Board.

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


